Order issued January 21, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00721-CR
                                  No. 05-13-00722-CR
                       ________________________________________

                            CARL CLAUDE CAVER, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Moseley, Bridges, and Evans

       Based on the Court’s opinion of this date, we GRANT the January 13, 2014 motion of

Bruce Kaye for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Bruce Kaye as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Carl Claude Caver, TDCJ

#1831170, Hamilton Unit, 200 Lee Morrison Lane, Bryan, Texas, 77807.



                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE